Title: From Thomas Jefferson to Archibald Cary and Benjamin Harrison, 9 December 1774
From: Jefferson, Thomas
To: Cary, Archibald,Harrison, Benjamin


                    
                        [Dea]r Sir
                        Monticello Dec. 9. 1774.
                    
                    As I mean to be a conscientious observer of the measures generally thought requisite for the preservation of our independent rights, so I think myself bound to account to my country for any act of mine which might wear an appearance of contravening them. I therefore take the liberty of stating to you the following matter that thro’ your friendly intervention it may be communicated to the committee of your county.
                    You may remember it was about the last of May that the house of Burgesses after it’s dissolution met in the Raleigh and formed our first Association against the future use of tea only. Tho’ the proceedings of the ministry against the town of Boston were then well known to us, I believe nobody thought at that time of extending our Association further to the total interruption of our commerce with Britain: or if it was proposed by any (which I do not recollect) it was condemned by the general sense of the members who formed that Association. Two or three days therefore after this  I wrote to Cary & co. of London for 14. pair of sash windows to be sent me ready made and glazed with a small parcel of spare glass to mend with. This letter went by a ship which sailed about the third of June just before Capt. Power arrived here, and I did not suppose they would send them till Power should come in again in the spring of 1775. About the middle of June, as nearly as I can recollect, a few of the late members were again convened (in consequence of fresh advices from Boston) and then it was suggested a more extensive Association might be necessary. A Convention met for that purpose the first of August and formed a new Association of which I received a copy about the 11th. of the month: but as a General Congress was appointed to be held within four weeks of that time to reconsider the same matters, and it was agreed that our Association should be subject to any alterations that might recommend I did not write to countermand my order, thinking I should have sufficient time, after the final determinations of the congress should be known, to countermand it before Power should sail in the spring. Accordingly within a few days after receiving a copy of the General association I wrote to Cary & co. not to send the sashes, glass &c. which I had ordered and gave my letter to the care of a gentleman (Mr. Evans) just then going downwards who promised to send it out speedily. But three or four days after I received a letter from those gentlemen dated Aug. 29, in which they inform me my window frames and glass are ready, but that, it being necessary to detain them about a month to harden the puttying, they were not sent by that, but might be expected by the first ship afterwards. From this I conclude they may be near arriving at this time, in which case they will come under the 1st. and 10th. articles of the association. In order therefore that no proceedings of mine might give a handle for traducing our measures I thought it better previously to lay before your committee (within whose ward they will probably be landed) a full state of the matter by which it might be seen under what expectations I had failed to give an earlier countermand and to shew that as they come within the prohibitions of the Continental Association (which without the spirit of prophecy could not have been foretold when I ordered them) so I mean they shall be subject to it’s condemnation. To your committee therefore if landed within their county I submit the disposal of them, which shall be obeyed as soon as made known to their and your most humble servt.,
                    
                        Th: Jefferson
                    
                